DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II and Sub-species A in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that it is not a search burden for the Examiner to examine the non-elected claims.  This is not found persuasive since MPEP §803 explicitly refers to MPEP §806.04(a) when attempting to define what the term “serious burden” constitutes.  This section of the MPEP refers to rule 37 CFR 1.141 for guidance.  Rule 37 CFR 1.141 states that more than one species may be claimed provided the application also contains an allowable claim generic to all the claimed species and all the claims to the species in excess of one are written in dependent form (§1.75) or otherwise include all the limitations of the generic claim.  Since this is clearly not the case as elaborated below, the requirement stands.  The requirement is still deemed proper and is therefore made FINAL.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I and sub-species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11, 12, 15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz el al. (US PG-pub 2012/0145397).
Regarding claims 1-3, 11, and 12, Schultz teaches a gas lift valve 22 (fig. 4A), wherein the gas lift valve comprises an “unloading protection orifice” 32, and wherein the “unloading protection orifice” comprises a different open area than a valve seat (nearest opening 38) in the gas lift valve; wherein the gas lift valve is a topmost valve in the well completion (see fig. 11; valve 22 is at a topmost location when compared to valve 80 and the additional valves along the pipeline); wherein the gas lift valve 22 is mounted in a side pocket mandrel (as shown if fig. 3A).  The Examiner is interpreting the claimed unloading protection orifice as any lateral opening that is separate from the opening nearest the seat opening 38. Additionally, Schultz discloses the device as regulating fluid (para. 0021, lines 1-4) which embraces both liquids and gases. 
Regarding claims 5, 15, 17, and 21, Schultz further discloses (claims 5 and 15) wherein the gas lift valve comprises a bellows 26 (fig. 4A), wherein pressure in the bellows is selected based, at least in part, on an expected backpressure at an installation depth in the well (pressure from the working fluid affects the contraction and expansion of the bellows; additionally, the bellows of Schultz is structurally the same as the claimed bellows, and thus, can perform the same claimed function of responding to backpressure at the installation depth); (claim 17) a second unloading protection orifice (Schultz teaches multiple orifices 32); (claim 21) a backflow control valve 80 (fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz el al. (US PG-pub 2012/0145397), as applied to claims 1-3, 5, 11, 12, 15, 17, and 21 above, in view of Ejim et al. (US PG-pub 2020/0347698).
Regarding claims 8 and 18, Schultz teaches essentially all claimed features, but fails to teach wherein the unloading protection orifice comprises a different metallurgical composition than a seat and stem of the gas lift valve.
Ejim teaches a wellbore device including an orifice 114 (fig. 1) comprises a different metallurgical composition (carbon steel; para 0044, lines 6-10) than a seat and stem of the valve (valve a seat can be a metal or thermoplastic; para. 0045, lines 14-17), for protecting the casing from harsh fluids in addition to providing low pressure sealing of the valve member during operation.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Schultz a casing (and thus, the integral unloading protection orifice) a different metallurgical composition (e.g. a different metal or material different from carbon steel, such as thermoplastic), as taught by Ejim, to provide protection of the valve casing from harsh material, and to further provide a low pressure seal of the valve against the seat.
Allowable Subject Matter
Claims 22-25 are allowed.
Claims 6-7, 9, 10, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schultz et al. fails to disclose the method steps including (claim 22) calculating an area for an unloading protection orifice, wherein the area is based, at least in part, on a depth of the in a well; (claims 6 and 7) gas lift valve comprises a threaded fitting configured to mate to the unloading protection orifice; (claim 10) wherein a surface area of an opening of the unloading protection orifice is based, at least in part, on a depth of the gas lift valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US 5,707,214) teaches a gas lift device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4762. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799